               Case 2:16-cv-01454-RCJ Document 5 Filed 11/23/20 Page 1 of 1



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT

 6                                      DISTRICT OF NEVADA
 7

 8   UNITED STATES OF AMERICA,                         Case No.: 2:06-CR-00239-RCJ
 9
                                                       Case No.: 2:16-CV-01448-RCJ
                   Plaintiff,                          USCA Case No.: 17-15097
10   v.
11   HARLON B. JORDAN,
12
                   Defendant.
13
     AND
14
                                                       Case No.: 2:06-CR-00239-RCJ
15   DOMINIC A. DAVIS,                                 Case No.: 2:16-CV-01454-RCJ
                                                       USCA Case No.: 17-15100
16                 Defendant.
                                                       ORDER ON MANDATE
17

18
            The above-entitled cause having been before the United States Court of Appeals for the
19

20
     Ninth Circuit having affirmed the District Court, issued its mandate (ECF No. 258) on November

21   5, 2020, and the Court being fully advised in the premises,
22          NOW THEREFORE IT IS ORDERED that the mandate be spread upon the records of
23
     this Court.
24
            DATED: This 23rd day of November, 2020.
25

26                                                       ______________________________
                                                         ROBERT C. JONES
27                                                       UNITED STATES DISTRICT JUDGE
28



                                             ORDER ON MANDATE - 1
